Citation Nr: 0503859	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-30 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of osteomyelitis of the left arm.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from November 1955 to 
December 1959 and from April 1961 to March 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO, in November 2004.  A transcript of the 
hearing is in the claims file.

VA must make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  In claims for disability compensation, such 
assistance includes making reasonable efforts to obtain 
relevant records and providing a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 U.S.C.A § 5103A(a), 
(b).

During the aforementioned November 2004 Travel Board hearing, 
the veteran testified that both his PTSD and his left arm 
disorder had considerably increased in severity since he last 
underwent a VA examination.  As such new examinations are 
required to adequately adjudicate the PTSD and left arm 
disorder.

In addition the veteran has continued to receive treatment to 
the present time through the VAMC PTSD Clinic in 
Fayetteville, North Carolina.  He requested that these 
records be obtained and added to the claims file prior to the 
adjudication of the claim.  As such, the RO should request 
any recent treatment records for the veteran's PTSD and left 
arm disorders from the VA clinic.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:

1.  The RO should obtain all recent 
outstanding records of treatment of the 
veteran's PTSD and left arm disorder from 
private and VA medical facilities, 
including treatment records from the 
Fayetteville, North Carolina, VAMC since 
February 2003.

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination in 
order to determine the current severity 
of his PTSD.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should elicit 
from the veteran his current occupation 
and time lost from work due to PTSD 
symptoms.  The examiner should indicate 
the frequency, severity, and duration of 
symptoms since the last examination in 
July 2003 and specifically comment on the 
impact of the veteran's PTSD upon his 
ability to function.  The examination 
report should include a full psychiatric 
diagnostic assessment, including a GAF 
score.

3.  The RO should arrange for the veteran 
to undergo an examination by an 
appropriate specialist to identify the 
nature and severity of all residuals of 
the osteomyelitis of the veteran's left 
arm.  The claims folder must be made 
available to the examiner.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner is specifically requested to 
comment on the range of motion for the 
left arm, including the degree of motion 
that is limited by pain, if any; whether 
the residuals include arthritis; and 
whether there are objective findings of 
swelling, tenderness, or crepitus. 

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).

